DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 22, 2021 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Henry J. Daley, Ph.D. (Reg. No. 42,459) on February 28, 2022.

The application has been amended as follows: 

IN THE CLAIMS:

	PLEASE AMEND CLAIMS 5, 15 AND 21.

5. (Currently Amended) A method of preparing a composite matrix comprising: combining an amount of W with an amount of B and optionally M to generate the composite matrix, wherein the ratio of B to W and M is less than 12 equivalents of B to 1 equivalent of W and M; and the composite matrix comprises:
W1-XMXB4
wherein:
W is tungsten;
B is boron;
M is at least one element selected from the group of titanium (Ti), vanadium (V), chromium (Cr), manganese (Mn), iron (Fe), cobalt (Co), nickel (Ni), copper (Cu), zinc (Zn), zirconium (Zr), niobium (Nb), molybdenum (Mo), ruthenium (Ru), hafnium (Hf), tantalum (Ta), rhenium (Re), yttrium (Y), osmium (Qs), iridium (Ir), lithium (Li) and aluminum (Al);
and
x is from 0 to 0.999,
wherein combining the amount of W with the amount of B and optionally M to generate the composite matrix comprises i) mixing W, B, and optionally M to generate a mixture, ii) transferring the mixture to a reaction vessel, and iii) heating the mixture to a temperature 
wherein the mixture is heated for about 15 minutes 

15. (Currently Amended) A method of producing a thermodynamically stable tungsten tetraboride composite matrix, the method comprising:
a) adding into a compression chamber a mixture of boron (B) and tungsten (W), wherein the ratio of boron to tungsten is between 4 and 11.9 equivalents of boron to 1 equivalent of tungsten;
b) compressing the mixture to generate a compressed raw mixture;
c) adding the compressed raw mixture to a reaction vessel;
d) generating an inert atmosphere within the reaction vessel by applying a vacuum to the reaction vessel, flushing the reaction vessel with inert gas, or a combination thereof; and
e) heating the reaction vessel to a temperature of between about 1200 °C and about 2200 °C to generate the thermodynamically stable WB, composite matrix wherein the reaction vessel is heated for about 15 minutes 

21. (Currently Amended) The method of claim 5 [[1]], wherein the mixture is heated for about 180 minutes to about 540 minutes.

Reasons for Allowance
Claims 3-22 have been found allowable over the cited prior art of record.
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose nor render obvious all the cumulative limitations of independent claim 5 with particular attention to “wherein the mixture is heated for about 15 minutes to about 540 minutes” and of independent claim 15 with particular attention to “wherein the reaction vessel is heated for about 15 minutes to about 540 minutes”.
The Mohammadi reference teaches heating the compressed mixture for approximately 3 minutes (page 633, Section 2 Experimental Procedure, first paragraph), which is far less an amount of time than, e.g., 15 minutes. For this reason, there is no obvious reason to modify the teachings of the Mohammadi reference and teach “wherein the mixture is heated for about 15 minutes to about 540 minutes” according to Applicant’s independent claim 5 and “wherein the reaction vessel is heated for about 15 minutes to about 540 minutes” according to Applicant’s independent claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS J CHRISTIE whose telephone number is (571)270-3478. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ross J. Christie/
Assistant Examiner, Work Group 1731

/PEGAH PARVINI/Primary Examiner, Art Unit 1731